         Case 3:19-cv-00797-CWR-LGI Document 36 Filed 03/26/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

    DEMETRIUS T. FREEMAN                                                                              PLAINTIFF

    V.                                                               CAUSE NO. 3:19-CV-797-CWR-LGI

    S. NEWTON, et al.                                                                            DEFENDANTS


                   ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter is before the Court pursuant to the Report and Recommendation of United

States Magistrate Judge LaKeysha Greer Isaac, which was entered on January 29, 2021. Docket

No. 30. The Report and Recommendation clearly notified the parties that failure to file written

objections to the findings and recommendations contained therein within 14 days after service

would bar further appeal in accordance with 28 U.S.C. § 636. Id. 1

         This Court, finding that there has been no submission of written objections by any party,2

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly,

Defendant Newton’s Motion to Dismiss/ Motion for Summary Judgment [Docket No. 21] is denied

without prejudice.

         SO ORDERED, this the 26th day of March, 2021.

                                                                s/ Carlton W. Reeves
                                                                UNITED STATES DISTRICT JUDGE




1
  This Court granted the Defendants’ Motion for Extension of Time to File Objections to Judge Isaac’s Order, from
February 12, 2021, until March 4, 2021.
2
  Defendants’ brief is captioned in part as a response to the Report and Recommendation. Docket No. 34. However,
it does not directly object to Judge Isaac’s findings or recommendations. Rather it states, “[t]his reply is provided to
specifically address certain issues identified in the Report and Recommendation as well as to provide the additional
information requested in the opinion.” Docket No. 34 at 3. As such, the Court construes this brief to be solely in
support of its second motion to dismiss, which will be taken up in due course.
